 

Exhibit 10.1

 

FIRST AMENDMENT

TO

LEASE

 

This First Amendment to Lease (“First Amendment”) is made and entered into
effective as of May 23, 2008, by and between ASP, INC., the Managing Tenant for
all Tenants in Common (collectively, the “TICs” or “Landlord”) in Boulder Towers
office building as described below, and HELMERICH & PAYNE, INC. (“H&P”).

 

RECITALS

 

A.    In May, 2003, the TICs’ predecessor, K/B Fund IV, a Delaware general
partnership (“K/B”), and H&P entered into that certain Lease (the “H&P Lease”)
covering certain office, data center and storage space located in the building
commonly known as Boulder Towers located at 1437 South Boulder, Tulsa, Oklahoma;

 

B.    On or about December 27, 2007, the TICs purchased from K/B all of K/B’s
rights, title and interest in the Boulder Towers and in all leases of space
within the Boulder Towers, including the H&P Lease; and

 

C.    The parties desire to extend the Initial Term, expand the Premises, revise
the Annual Rental and amend certain other terms of the H&P Lease as set forth
below.

 

STATEMENT OF AGREEMENT

 

        NOW THEREFORE, for good consideration paid, the parties hereto hereby
agree as follows:

 

1. Definitions.  Except as otherwise provided herein, all capitalized terms
defined in the H&P Lease that are not otherwise defined herein shall have the
same meaning herein as that provided in the H&P Lease.

 

2. Amendment of H&P Lease.  The H&P Lease is hereby amended in the following
respects:

 

(a) Leased Premises.  The Leased Premises shall be expanded as of the Term
Commencement Date, to include an additional 21,168 rentable square feet of
office space (the “Expansion Space”), consisting of 12,825 rentable square feet
(Suite 800), being the entire east wing of the 8th floor and 8,343 contiguous
rentable square feet on the west wing of the 8th floor (Suite 825) as described
on Exhibit “A” attached hereto. With such Expansion Space, the total rentable
square feet of the Leased Premises through January 31, 2010, is 135,853 rentable
square feet and the total rentable area of the Building is   521,802   rentable
square feet. The Landlord has remeasured the Building and for the extended term
from February 1, 2010 through January 31, 2020, the total rentable square feet
of the Leased Premises shall be 137,792 rentable square feet and the total
rentable area of the Building is   521,802   rentable square feet.

 

(b) Expansion Space -Tenant’s Share and Operating Expense Base.  Tenant’s Share
attributable to the Expansion Space shall be 4.06%.  Tenant’s Share attributable
to the entire Leased Premises after the addition of the Expansion Space shall be
26.04% (through January 31, 2010) and 26.41% (commencing February 1, 2010). 
With respect to the Expansion Space, Tenant shall pay no Operating Expense for
calendar 2008 and, effective as of January 1, 2009, and for each calendar year
thereafter, the Operating Expense Base shall mean the amount of Operating
Expenses for the calendar year 2008.  From and after January 1, 2009, the 5% cap
on increases in Tenant’s Share attributable to the Expansion Space as to
increases in Operating Expenses, as set forth in Section 4.02(g) of the H&P
Lease, shall be applicable to the Expansion Space and Tenant’s Share shall be
made in reference to the base amount established in 2008.

 

 

--------------------------------------------------------------------------------


 

(c) Term.  The Initial Term of the H&P Lease shall be extended to terminate on
January 31, 2020.  Section 2.02 Renewal Term is hereby deleted in its entirety.

 

(d) Rent.

 

(i) Commencing on the Term Commencement Date, and continuing through January 31,
2010, the total Annual Rental payable by Tenant under the H&P Lease shall be as
follows:

 

Type of Space

 

Square Footage

 

Amount per
Rentable
Square Foot

 

Annual Rental

 

Monthly
Installment

 

Office Space

 

113,512

 

$

13.50

 

$

1,532,412.00

 

$

127,701.00

 

Data Center

 

3,617

 

$

8.50

 

$

30,744.50

 

$

2,562.04

 

Storage

 

18,724

 

$

5.75

 

$

107,663.00

 

$

8,971.92

 

 

provided, however, no Annual Rent shall be payable with respect to the Expansion
Space for the first sixty (60) days following the Term Commencement Date.

 

(ii) Commencing February 1, 2010 and continuing through January 31, 2020, the
total Annual Rental payable by Tenant under the H&P Lease shall be as follows:

 

Type of Space

 

Square Footage

 

Amount per
Rentable
Square Foot

 

Annual Rental

 

Monthly
Installment

 

Office Space

 

115,421

 

$

14.50

 

$

1,673,604.50

 

$

139,467.04

 

Data Center

 

3,564

 

$

9.50

 

$

33,858.00

 

$

2,821.50

 

Storage

 

18,807

 

$

5.75

 

$

108,140.25

 

$

9,011.69

 

 

(e) Contraction Option.  Tenant shall have an ongoing right (the “Contraction
Right”) to reduce by up to an aggregate of 34,605 rentable square feet the
amount of Office Space leased by Tenant pursuant to the H&P Lease at any time
after February 1, 2015.  That part of the Office Space eliminated from the H&P
Lease as a result of Tenant’s exercise of the Contraction Right shall be
referred to herein as the “Eliminated Space” and shall be determined as set
forth on Exhibit “B” attached hereto.  Should Tenant desire to exercise this
Contraction Right, Tenant shall provide to Landlord six (6) months prior written
notice (the “Contraction Notice”) and shall pay to Landlord an amount equal to
the “Contraction Fee,” as defined below, at the time such Eliminated Space is
vacated by Tenant. As used herein, the term “Contraction Fee” shall be the sum
of (i) $7.25 per rentable square feet of Eliminated Space (as specified in the
Contraction Notice and consistent with Exhibit “B”), plus (ii) the amount of
“Unamortized TI,” as defined below, attributable to that portion of the
Eliminated Space which is Expansion Space, plus (iii) the amount of “Unrecouped
Commission,” as defined below, attributable to that portion of the Eliminated
Space.   The “Unamortized TI” shall be an amount, as of the date Tenant vacates
the Eliminated Space, equal to the remaining unamortized balance of the Tenant
Improvement Allowance attributable to that portion of the

 

2

--------------------------------------------------------------------------------


 

Eliminated Space which is Expansion Space, as set forth in
Section 2(f)(i) below, when amortized, using an 8% per annum interest rate, over
the period from the Term Commencement Date through January 31, 2020. Within
thirty (30) days of the Term Commencement Date, the parties shall prepare,
attach and incorporate into this First Amendment a new, mutually satisfactory
Exhibit “C” which will show the amortization schedule for the Unamortized TI. 
The “Unrecouped Commission” shall be an amount, as of the date Tenant vacates
the Eliminated Space, equal to the remaining unrecouped balance of the leasing
commissions payable with respect to the Eliminated Space, when allocated on a
straight line basis over the period from the Term Commencement Date through
January 31, 2020.  Within thirty (30) days of the Term Commencement Date, the
parties shall prepare, attach and incorporate into this First Amendment a new,
mutually satisfactory Exhibit “D” which will show the amortization schedule for
the Unrecouped Commission.  Landlord shall pay all commissions that may be owing
as a result of the execution of this First Amendment and shall indemnify and
hold Tenant harmless therefrom.

 

(f) Tenant Improvement Allowance.

 

(i) The Landlord shall provide Tenant a $20.00 per rentable square foot Tenant
Improvement Allowance to reduce the cost of Tenant Improvements to be
constructed in the Expansion Space (in the same manner as set forth in Exhibit B
of the H&P Lease), inclusive of demolition, above ceiling modification,
preliminary space planning and construction documents and construction.  The
timeline for plan completion and construction pricing is as follows:

 

1.  May 15, 2008 — Preliminary plans completed.

2.  May 30, 2008 — Construction Documents completed and delivered to Tenant.

3.  June 4, 2008 — Construction Documents approved or revised by Tenant.

4.  June 5, 2008 — Construction Documents delivered to Subcon.

5.  June 13, 2008 — Pricing from Subcon completed and delivered to Tenant.

6.  June 18, 2008 — Pricing approved or revised by Tenant.

 

Items 2, 4 and 5 above are Landlord’s obligations.  As such, in the event Items
2, 4 and/or 5 are not completed by Landlord in accordance with the above
deadlines, the Term Commencement Date shall be delayed one day for each day of
delay in connection with the completion of such items.

 

(ii) In addition to the $20.00 per rentable square foot Tenant Improvement
Allowance set forth above, the Landlord will also provide to Tenant the
additional sum of $344,055.00 (the “Additional Allowance”) which shall further
reduce Tenant’s cost of Tenant Improvements.

 

In the event that the total cost of Tenants Improvements is less than the Tenant
Improvement Allowance and the Additional Allowance described above, then the
balance shall be paid to Tenant within seven (7) days of Substantial Completion
(provided however, any such amounts owed to Tenant shall not be credited against
Annual Rental as contemplated by Exhibit B of the Lease but shall be payable to
Tenant in cash).  In the event that the total cost of Tenant Improvements is
more than the Tenant Improvement Allowance and the Additional Allowance
described above, then Tenant shall pay such excess costs when such amounts
become due and owing to the contractors.

 

(g) Parking.  With respect to the Expansion Space, the Landlord shall provide
Tenant ninety-four (94) parking spaces, including twenty-five (25) reserved
covered spaces in the attached parking structure and sixty-nine (69) on a
non-reserved basis on the existing surface lots. As of the Term Commencement
Date, Tenant shall have a total of three hundred-thirty (350) parking spaces,
which shall consist of eighty (80) reserved covered spaces in the attached
parking structure and two hundred-seventy (270) on a non-reserved

 

3

--------------------------------------------------------------------------------


 

basis on the existing surface lots. These spaces are free of charge.  In the
event that Tenant exercises the Contraction Right, the reserved parking spaces
and the non-reserved parking spaces attributable to the Eliminated Space shall
be reduced on a pro-rata basis.

 

(h) Right of First Offer.  Tenant shall have a continuing right of first offer
to lease any office space (the “ROFR Space”) on the eigth floor - West Tower,
not subject to the H&P Lease, as hereby amended.  Landlord shall give written
notice (the “Landlord’s ROFR Notice”) to Tenant no later than ninety (90) days
prior to the lease expiration date for any such ROFR Space.  Upon receipt of
such notice, Tenant shall have ten (10) business days to give to Landlord
written notice (the “Tenant’s ROFR Notice”) that Tenant desires to lease the
ROFR Space.  If Tenant so notifies Landlord, then Tenant and Landlord shall
enter into good-faith negotiations and shall attempt to agree upon lease terms
for such ROFR Space.  If Tenant and Landlord fail to agree upon lease terms for
such ROFR Space within 7 business days after Landlord receives the Tenant’s ROFR
Notice, Landlord shall be entitled to lease the ROFR Space to any other person
or entity, on such terms and conditions as Landlord, in Landlord’s sole
discretion, shall determine.  If Landlord has not leased the space subject to
Landlord’s ROFR Notice within 180 days after the date of Landlord’s ROFR Notice,
then Landlord must provide a new Landlord ROFR Notice to Tenant. 
Notwithstanding the foregoing in this Section 2(h), Landlord must during the
entire term of the H&P Lease, as amended, provide a Landlord ROFR Notice to
Tenant each time ROFR Space becomes available to lease.

 

3. Authority. Each of Landlord and Tenant represents and warrants to the other
that the execution, delivery and performance of this First Amendment by such
party is within the requisite power of such party, has been duly authorized and
is not in contravention the terms of such party’s organizational or governmental
documents.

 

4. Binding Effect. Each of Landlord and Tenant further represents and warrants
to the other that this First Amendment, when duly executed and delivered, will
constitute a legal, valid, and binding obligation of such party, fully
enforceable in accordance with its respective terms, except as may be limited by
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization or
similar laws affecting the rights of creditors generally and the availability of
specific performance or other equitable remedies.

 

5. Ratification.    Except as otherwise expressly amended herein, all terms and
provisions of the H&P Lease are hereby ratified and reaffirmed and shall
continue in full force and effect, without modification.

 

6. Miscellaneous.

 

(a) This First Amendment will be binding on the parties’ successors and assigns.

 

(b) In the event there is a conflict between the provisions of this First
Amendment and the H&P Lease, then the provisions of this First Amendment shall
control.  This First Amendment is not intended to be, nor shall it be construed
to create, any novation, accord or satisfaction.

 

(c) This First Amendment may be executed simultaneously in two or more multiple
original copies, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

THIS FIRST AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
First Amendment effective as of the day and year first above written.

 

A.S.P., INC., Managing Tenant for all Boulder

HELMERICH & PAYNE, INC.

Towers Tenants in Common

 

 

 

 

 

By

 

 

By

 

 

 

William H. Mizener, President

 

 

Steven R. Mackey, Vice President

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT “A”

Description of Expansion Space

 

[g155251kai001.gif]

6

--------------------------------------------------------------------------------


 

EXHIBIT “B”

Eliminated Space Possibilities

 

If Tenant exercises the Contraction Right, Tenant shall designate in the
Contraction Notice the Eliminated Space, which shall be any combination of the
blocks of space listed below, as determined in Tenant’s sole discretion, not to
exceed 34,605 rentable square feet in the aggregate.  The exact amount of
rentable square feet of any Eliminated Space shall be determined by Kinslow,
Keith & Todd or other mutually agreeable building space planner.

 

Block*

4th Floor — North ½ of East Tower

4th Floor — South ½ of East Tower

4th Floor — North ½ of West Tower

4th Floor — South ½ of West Tower

4th Floor — Bridge

8th Floor — North ½ of East Tower

8th Floor — South ½ of East Tower

8th Floor — West Tower

13th Floor — North ½ of East Tower

13th Foor — South ½ of East Tower

13th Floor — North ½ of West Tower

13th Floor — South ½ of West Tower

14th Floor — North ½ of East Tower

14th Floor — South ½ of East Tower

14th Floor — North ½ of West Tower

14th Floor — South ½ of East Tower

 

--------------------------------------------------------------------------------

*In order to make any Eliminated Space available for multi-tenant use the
Landlord and Tenant shall equally share the actual and documented costs to
demise and provide any hallway access required by applicable building code.

 

7

--------------------------------------------------------------------------------